DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 01, 2021 has been entered.
 Response to Arguments
Applicant’s arguments filed on January 28, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
The amendment to the claims received on January 28, 2021 has been entered.
The amendment of claims 1, 8 and 9 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara’225 (US 2007/0206225), and further in view of Yoshida’881 (US 2015/0347881), Nakajima’467 (US 2008/0046467).
     With respect to claim 1, Shinohara’225 teaches an image forming apparatus (Fig.3) comprising: 
     control circuitry (Fig.3, item 311) configured to identify a user who uses the image forming apparatus after the user provides an input to execute authentication via a login screen that is displayed on a display (Fig.10); 
     determine whether any function had already been selected by the user before the authentication was started [when the user selects the “electronic document” key (Fig.8, item 99), the user is asked to input his/her own ID and password and then the MFP displays the folders (paragraph 88-90). The “electronic document” key (a function) is considered being selected before the authentication was started]; 
     identify a function of the image forming apparatus that is relevant to the user based on (i) a function of the image forming apparatus that is being executed before identifying the user, when the control circuitry determines that any function was already selected 
     Shinohara’225 does not teach after the authentication of the user is successful, acquire a usage history for the identified user related to the image forming apparatus; identify a function of the image forming apparatus that is relevant to the user based on (ii) the acquired usage history when the control circuitry determines that no function was already selected by the user before the authentication was started and display, on the display, display information based on the acquired usage history by displaying a user interface screen for performing an operation related to the execution of the identified function as an immediate next screen displayed subsequent to display of the login screen.
     Yoshida’881 teaches after the authentication of the user is successful acquire a usage history for the identified user related to the image forming apparatus [the MFP obtains the use history associated with users from other MFPs after the user logs in the MFP (paragraph 33)]; 
     identify a function of the image forming apparatus that is relevant to the user based on (ii) the acquired usage history when the control circuitry determines that no function was already selected by the user before the authentication was started [the MFP 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shinohara’225 according to the teaching of Yoshida’881 to obtain the use history associated with a user from other MFPs because this will allow the use history associated with the user among the MFPs to be managed more effectively.
     The combination of Shinohara’225 and Yoshida’881 does not display, on the display, display information based on the acquired usage history by displaying a user interface screen for performing an operation related to the execution of the identified function as an immediate next screen displayed subsequent to display of the login screen
     Nakajima’467 teaches display, on the display, display information based on the acquired usage history by displaying a user interface screen for performing an operation related to the execution of the identified function (Fig.8, steps S806 and S807) as an immediate next screen displayed subsequent to display of the login screen (Fig.8, step S801).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shinohara’225 and Yoshida’881 according to the teaching of Nakajima’467 to display the use history on a display because this will allow a use to execute a previous executed job more effectively.
claim 5, which further limits claim 1, the combination of Shinohara’225 and Yoshida’881 does not teach wherein the control circuitry is further configured to:  30detect an apparatus state of the image forming apparatus.
     Nakajima’467 teaches wherein the control circuitry is further configured to:  30detect an apparatus state of the image forming apparatus [as shown in Fig.7, “READY TO COPY” is considered as the apparatus state of the of the MFP]; and display the display information based on the detected apparatus state in addition to the usage history (Fig.7 and paragraph 60).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shinohara’225 and Yoshida’881 according to the teaching of Nakajima’467 to display the state of the MFP because this will allow a user to know if the MFP is ready to be used.
     With respect to claim 6, which further limits claim 1, the combination of Shinohara’225 and Yoshida’881 does not teach the display information is generated by an application; and the control circuitry is further configured to change a selection criterion for 5selecting the application based on a received settings instruction.
     Nakajima’467 teaches the display information is generated by an application [As shown in Fig.13, the MFP displays the information associated with the copy application]; and the control circuitry is further configured to change a selection criterion for 5selecting the application based on a received settings instruction (Fig.7).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of 
     With respect to claim 7, which further limits claim 6, the combination of Shinohara’225 and Yoshida’881 does not teach wherein the control circuitry changes the selection criterion to a different selection criterion for each user based on the received settings instruction.
     Nakajima’467 teaches wherein the control circuitry changes the selection criterion to a different selection criterion for each user based on the received settings instruction [as shown in Fig.5, the copy has multiple settings which can be configured with different settings for each user based on the received settings instruction].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shinohara’225 and Yoshida’881 according to the teaching of Nakajima’467 to display an application information on the MFP because this will allow a user to configure the settings on the application.
     With respect to claim 8, Shinohara’225 teaches an information processing system (Fig.1) comprising: 
     a server (Fig.1, item 28a); and 
     an image forming apparatus (Fig.1, items 21-25).
      the image forming apparatus (Fig.3) including second control circuitry (Fig.3, item 311) configured to:

     after the authentication of the user is successful, determine whether any function had already been selected by the user before the authentication was started [when the user selects the “electronic document” key (Fig.8, item 99), the user is asked to input his/her own ID and password and then the MFP displays the folders (paragraph 88-90). The “electronic document” key (a function) is considered being selected before the authentication was started]; 
     identify a function of the image forming apparatus that is relevant to the user based on (i) a function of the image forming apparatus that is being executed before identifying the user, when the control circuitry determines that any function was already selected by the user before the authentication was started [when the user selects the “electronic document” key (Fig.8, item 99), the user is asked to input his/her own ID and password and then the MFP displays the folders (paragraph 88-90). The “electronic document” key (a function) is a function relevant to the user based on selecting “electronic document” key before identifying the user, when the control circuitry determines that any function was already selected by the user before the authentication was started].
     Shinohara’225 does not teach the server including first control circuitry configured to: acquire, for each one of one or more users, a usage record of the image forming apparatus by the user; and store a usage history, which is the usage records related to the image forming apparatus acquired for each user; after the authentication of the user is successful, acquire, from the server, a usage history for the image forming apparatus by the identified user; identify a function of the image forming apparatus that is relevant 
     Yoshida’881 teaches the server including first control circuitry configured to: acquire, for each one of one or more users, a usage record of the image forming apparatus by the user [the MFP obtains the use history associated with users from other MFPs (paragraph 33) and any of MFPs includes a server function to manage user usage information (paragraph 89).]
      store a usage history, which is the usage records related to the image forming apparatus acquired for each user [the MFP obtains the use history associated with users from other MFPs (paragraph 33). Therefore, the MFP is considered to store the obtained the use history associated with users either temporally or permanently]; 
     after the authentication of the user is successful, acquire, from the server, a usage history for the image forming apparatus by the identified user [the MFP obtains the use history associated with users from other MFPs after the user logs in the MFP (paragraph 33) and any of MFPs includes a server function to manage user usage information (paragraph 89)]; 
     identify a function of the image forming apparatus that is relevant to the user based on (ii) the acquired usage history when the control circuitry determines that no function was already selected by the user before the authentication was started [the MFP 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shinohara’225 according to the teaching of Yoshida’881 to obtain the use history associated with a user from other MFPs because this will allow the use history associated with the user among the MFPs to be managed more effectively.
     The combination of Shinohara’225 and Yoshida’881 does not display, on the display, display information based on the acquired usage history by displaying a user interface screen for performing an operation related to the execution of the identified function as an immediate next screen displayed subsequent to display of the login screen
     Nakajima’467 teaches display, on the display, display information based on the acquired usage history by displaying a user interface screen for performing an operation related to the execution of the identified function (Fig.8, steps S806 and S807) as an immediate next screen displayed subsequent to display of the login screen (Fig.8, step S801).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shinohara’225 and Yoshida’881 according to the teaching of Nakajima’467 to display the use history on a display because this will allow a use to execute a previous executed job more effectively.
     With respect to claim 9, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 9 claims how the image 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674